632 So.2d 199 (1994)
Keith MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-4082.
District Court of Appeal of Florida, First District.
February 16, 1994.
Louis Frost, Jr., Public Defender and James T. Miller, Asst. Public Defender, Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen. and Michelle A. Konig, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant Keith Moore appeals the order of the trial court revoking his probation. At issue is whether the trial court abused its discretion in revoking appellant's probation solely for failure to file one monthly report with his probation officer. On the present facts, we find appellant's failure to file one monthly report does not constitute a substantial violation of the terms of his probation. We reverse and remand, directing the trial court to return appellant to probationary status.
*200 REVERSED and REMANDED for further consistent proceedings.
ZEHMER, C.J., and MINER and WOLF, JJ., concur.